COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex Parte Yrooj Shamim

Appellate case number:    01-16-00013-CR

Trial court case number: 1822364-B

Trial court:              County Criminal Court at Law No. 3 of Harris County

        Appellant, Yrooj Shamim, has filed a motion to supplement the record, claiming the
clerk’s record, filed on December 29, 2015, does not contain a relevant document. See TEX. R.
APP. P. 34.5(c)(1).
       Accordingly, we grant the motion and order the district clerk to prepare, certify and file a
supplemental clerk’s record within 10 days from the date of this order, containing “Request for
Findings of Fact and Conclusions of Law,” filed in trial court cause number 18223640101B on
November 10, 2015.
        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: March 10, 2016